      Case 2:19-cv-02081-MCE-KJN Document 29 Filed 05/18/20 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA


DWAYNE STEVEN MONTGOMERY,                    No. 2:19-cv-2081 MCE KJN P

                  Plaintiff,

       v.

T. COX, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                AD TESTIFICANDUM
                                       /

Dwayne Steven Montgomery, CDCR # K-14298, a necessary and material witness in a
settlement conference in this case on May 28, 2020, is confined in Mule Creek State Prison
(“MCSP”), in the custody of the Warden. In order to secure this inmate's attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Allison Claire, by telephonic-conferencing from his
place of confinement, to the U. S. District Court, Courtroom #26, 501 I Street, Sacramento,
California 95814, on Thursday, May 28, 2020, at 9:00 a.m.

Accordingly, IT IS HEREBY ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by telephonic-
      conferencing, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Coordinator at Mule Creek State Prison, (209) 274-5018.

   4. On May 28, 2020, no later than 9:00 a.m., the assigned prison official shall call 1-877-
      336-1839 and when prompted, use the access code 2040217 plus #, and security code
      4223 plus #.

   5. If prison officials have any questions concerning the telephonic connection or difficulty
      connecting, they shall contact Valerie Callen, Courtroom Deputy, at (916) 930-4199.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, Mule Creek State Prison, P. O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by telephonic-conferencing, until completion of the settlement conference
or as ordered by the court.
      Case 2:19-cv-02081-MCE-KJN Document 29 Filed 05/18/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: May 18, 2020




/jc/cw/mont2081.841T
